Exhibit 99.1 Gevo Reports Second Quarter 2016 Financial Results First Railcar of Isobutanol Shipped to Musket Corporation - Gevo to Host Conference Call Today at 4:30 p.m. EDT/2:30 MDT - · Reports net loss per share of ($0.44) for the second quarter · Reports non-GAAP adjusted net loss per share1 of ($0.15) for the second quarter · Ended the second quarter with cash and cash equivalents of $22.6 million · Reports revenue of $8.1 million for the quarter · Loss from operations of $5.5 million · Reports non-GAAP cash EBITDA loss2 of $3.6 million for the quarter ENGLEWOOD, Colo. – August 9, 2016 - Gevo, Inc. (NASDAQ: GEVO) today announced financial results for the three months ended June 30, 2016. Key highlights for the quarter included: · Gevo produced approximately 80,000 gallons of isobutanol during the quarter. · Gevo entered into an agreement with Musket Corporation to supply isobutanol as a “non-ethanol” oxygenate, which has been identified as an unmet need in the market, for blending with gasoline.Musket is a major, national fuel distributor under the umbrella of the Love’s Family of Companies, one of the largest fuel retailers in the U.S.Initial target markets are expected to include the marine and off-road markets in Arizona, Nevada, and Utah. Musket has taken delivery of its first railcar of isobutanol and is moving it through their distribution system. 1 Adjusted net loss per share is calculated by adding back non-cash gains and/or losses recognized in the quarter due to the changes in the fair value of certain of our financial instruments, such as warrants, convertible debt and embedded derivatives; a reconciliation of adjusted net loss per share to net loss per share is provided in the financial statement tables following this release. 2 Cash EBITDA loss is calculated by adding back depreciation and non-cash stock compensation to GAAP Loss From Operations; a reconciliation of cash EBITDA loss to GAAP loss from operations is provided in the financial statement tables following this release. · The first two commercial flights using Gevo’s renewable alcohol to jet fuel (ATJ) took place on June 7, 2016. The flights originated in Seattle and flew to San Francisco International Airport and Ronald Reagan Washington National Airport, respectively. The two Alaska Airlines flights utilized a 20 percent ATJ fuel blend. · Gevo entered into an agreement with Clariant Corp., one of the world’s leading specialty chemical companies, to develop catalysts to enable Gevo’s Ethanol-To-Olefins (ETO) technology. Gevo’s ETO technology, which uses ethanol as a feedstock, produces tailored mixes of propylene, isobutylene and hydrogen, which are valuable as standalone molecules, or as feedstocks to produce downstream derivative products such as diesel fuel, chemical intermediates, and polymers that would be drop-in replacements for their fossil-based equivalents. Clariant is committed to the development and scale-up of the catalyst. · On June 15, 2016, Gevo closed a best efforts public offering of 21,080,456 shares of common stock at a public offering price of $0.45 per share.The gross proceeds to Gevo from this offering were approximately $9.5 million. · During the quarter, Gevo received proceeds of approximately $10.8 million through the exercise of warrants. Approximately 36.3 million shares were issued as result of these exercises. · On April 1, 2016, Gevo completed the sale of 3,721,429 Series C units and 6,571,429 Series D units pursuant to an underwritten public offering.Gevo received gross proceeds of approximately $3.5 million, not including future proceeds from the exercise of any of the warrants associated with the units. Outlook for 2016 As previously disclosed, Gevo restarted production of isobutanol at its production facility in Luverne, Minnesota in March 2016.All operations, including the distillation system, are now up and running.During 2016, Gevo has produced approximately 168,000 gallons of isobutanol and one fermentation batch surpassed 20,000 gallons of isobutanol, slightly exceeding the high end of the range of our previously announced goal of 18,000-20,000 gallons per batch.The fermentation process is working well.
